Citation Nr: 1113526	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  11-08 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility from July 11, 2003 to August 11, 2003.

(The issue of entitlement to an initial rating in excess of 10 percent for left superior orbital wall depressed fracture extending into anterior wall left frontal sinus residuals; residual scar in left eyebrow, laceration is addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision by the Medical Administration Service (MAS) of the Department of Veterans Affairs (VA) Medical Center (VAMC), in San Juan, the Commonwealth of Puerto Rico, that denied the above unauthorized medical expenses claim. 

The Veteran's wife then filed an April 2004 notice of disagreement (NOD) with the VAMC's decision.  Based on the Court's decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), in the present decision the Board is remanding the above unauthorized medical expenses issue to the VAMC for the issuance of a statement of the case (SOC).   

The Board notes that a September 2006 NOD was also submitted that referred to a June 30, 2006 rating decision which denied payment for services rendered at the private Dr. F. Trilla Hospital of Carolina between January 30, 2004 to February 1, 2004, February 2, 2004 to February 10, 2004, December 8, 2004 to December 13, 2004, and from November 18, 2005 to November 21, 2005.  In other words, it appears that other unauthorized medical expenses issues were denied by the MAS of the San Juan VAMC.  But a copy of the June 30, 2006 rating decision is not present in the claims folder.  Therefore, the Board does not have jurisdiction over any additional unauthorized medical expenses issues.  As such, these issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, which may include the issuance of a SOC and if there is a temporary MAS file in existence for these issues, this should be associated with the claims file on remand. 

The appeal is REMANDED to the VAMC in San Juan, the Commonwealth of Puerto Rico.  VA will notify the appellant if further action is required.


REMAND

The Board notes that a March 2004 decision, which is present in the claims folder, denied entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility from July 11, 2003 to August 11, 2003.  In an April 2004 statement, which has been translated from Spanish to English, the Veteran's wife and custodian, expressed disagreement with the March 2004 decision.  In the statement she indicated that the hospital was billing them $72,000 for the time that the Veteran was hospitalized and they were requesting reconsideration of his claim.  The Board finds that this April 2004 statement is tantamount to a NOD as to the March 2004 decision.  See 38 C.F.R. § 20.201.  When there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R. § 19.26.  

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the unauthorized medical expenses claim is REMANDED to the VAMC in San Juan, the Commonwealth of Puerto Rico, for the following development and consideration:

A SOC must be issued, containing all applicable laws and regulations, on the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at a private medical facility from July 11, 2003 to August 11, 2003.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



